RENDERED: AUGUST 19, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0531-ME

JASON BENFIELD                                                       APPELLANT


                APPEAL FROM BULLITT CIRCUIT COURT
v.           HONORABLE ELISE GIVHAN SPAINHOUR, JUDGE
                       ACTION NO. 12-CI-00882


MELISSA BENFIELD                                                       APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

ACREE, JUDGE: Jason Benfield appeals the Bullitt Family Court’s order denying

his motion to modify his timesharing schedule with his children. We affirm.

                                BACKGROUND

            In October 2012, Jason and Melissa Benfield divorced but remained

joint custodians of their two children with an agreement that timesharing be equal.

However, for the month of March 2021, Jason had his children for approximately
39% of the month while Melissa had them for the balance of the month. Jason

moved the family court to amend the timesharing schedule to a week-on/week-off

schedule, as he believed this would be more equitable, convenient, and beneficial

for all involved.

             In response, Melissa filed a motion to allow Dr. Kelli Marvin to

conduct a custodial evaluation. Jason objected and expressed his belief that an

evaluation was unnecessary and not required by statute when the issue is merely

whether to change the timesharing schedule; no changes were to be made to the

custody agreement itself. The family court granted Melissa’s motion, and Dr.

Marvin initiated the evaluations. However, Dr. Marvin never completed Melissa’s

evaluation because she withdrew herself from participating. Melissa argues in her

brief that Dr. Marvin chose not to evaluate her because Jason threatened to sue her

and file a complaint with the appropriate licensing board. Melissa claims Jason did

not like Dr. Marvin’s conclusion that Jason was a major source of the parties’

contentious relationship. (Appellee’s Brief, p. 1.) This was not the first time the

parties had difficulty with a psychologist.

             During co-parenting therapy sessions, Jason had a strained

relationship with a different psychologist, Dr. Kathryn Berla. Jason disliked Dr.

Berla’s conclusions about his role in the strained relationship between him and his

ex-wife. He again threatened legal action against Dr. Berla and threatened to


                                         -2-
report her to the appropriate licensing board. Jason’s main objection to Dr. Berla,

it appears from the record, was his belief that Dr. Berla made misandrist remarks

toward him and held misandrist views.

             On March 19, 2021, the family court held a hearing on Jason’s motion

to modify the timesharing schedule. The court heard testimony from Dr. Berla

regarding Jason’s behavior in therapy and his threats of reporting her. She also

testified about the parties’ inability to make meaningful progress and laid blame at

Jason’s feet. During her testimony, she also expressly stated she did not harbor

any biases toward men. Jason wanted to impeach Dr. Berla on this statement by

questioning her about her own contentious divorce. Jason argued Dr. Berla’s own

experience with divorce could show she harbored misandrist views toward men.

The family court sustained Melissa’s objection to this line of questioning.

             Relevant to the family court’s ultimate findings, Dr. Berla also

testified how Jason viewed the world as transactional and believed he was entitled

to more timesharing because he participated in co-parenting therapy. The family

court stated Jason viewed “other people [as] exist[ing] to serve [his] ends or are

otherwise obstacles to be overcome.” (Family Court April 8, 2021 Order, p. 4.)

             The family court concluded Jason was immature and lacked good

judgment, impeding the progress of the post-divorce effort to co-parent. The court

denied Jason’s motion to amend the timesharing schedule and added completion of


                                         -3-
co-parenting therapy as a prerequisite to modifying the timesharing schedule in the

future. This appeal follows.

                                         ANALYSIS

                Jason contends the family court erred in three instances. First, he

says, the family court erred when it denied him cross-examination of Dr. Berla for

potential bias or prejudice. He next argues the court abused its discretion in

requiring him to complete co-parenting therapy as a condition to timeshare

modification. Finally, he says the family court abused its discretion when it

reduced his timesharing with his children from the previous schedule; however,

Jason advances no legal argument in support of, and does not address, this

argument in his brief. Therefore, we consider it waived. We will address his first

two arguments in turn.

Jason’s Attempted Impeachment of Dr. Berla

                When a family court conducts a hearing pursuant to KRS1 403.320(3)

the Kentucky Rules of Evidence apply. See FCRPP2 1; Lamberson v. Mulrooney,

No. 2017-CA-001708-ME, 2018 WL 4682474, at *1 (Ky. App. Sep. 28, 2018);

Lee v. Smith, No. 2017-CA-000820-ME, 2018 WL 2386027, at *1 (Ky. App. May

25, 2018). Consequently, the family court’s evidentiary rulings are reviewed for


1
    Kentucky Revised Statutes.
2
    Kentucky Family Court Rules of Procedure and Practice.

                                               -4-
abuse of discretion. Gonzalez v. Dooley, 614 S.W.3d 515, 519 (Ky. App. 2020).

Under this standard, we do not disturb the family court’s evidentiary rulings unless

they were “arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

             In the criminal context, a trial judge may “impose reasonable limits on

defense counsel’s inquiry into the potential bias of a prosecution witness, to take

account of such factors as ‘harassment, prejudice, confusion of the issues, the

witness’ safety, or interrogation that [would be] repetitive or only marginally

relevant[.]” Olden v. Kentucky, 488 U.S. 227, 232, 109 S. Ct. 480, 483, 102 L. Ed.

2d 513 (1988) (quoting Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S. Ct.

1431, 1435, 89 L. Ed. 2d 674 (1986)); see Romero-Perez v. Commonwealth, 492

S.W.3d 902, 905 (Ky. App. 2016). “So long as a reasonably complete picture of

the witness’ veracity, bias and motivation is developed, the judge enjoys power

and discretion to set appropriate boundaries.” Commonwealth v. Maddox, 955

S.W.2d 718, 721 (Ky. 1997). Congruent with this caselaw, we note, “[a] family

court operating as finder of fact has extremely broad discretion with respect to

testimony presented . . . .” Bailey v. Bailey, 231 S.W.3d 793, 796 (Ky. App. 2007);

see Mullins v. Commonwealth, 956 S.W.2d 210, 213 (Ky. 1997) (“Whether to

admit or exclude evidence to ensure the fairness of a trial is within the discretion of




                                          -5-
the trial court, and its determination will not be overturned on appeal in the

absence of a showing of an abuse of such discretion.”).

                Thus, pursuant to KRE3 611, “[t]he court shall exercise reasonable

control over the mode and order of interrogating witnesses and presenting evidence

so as to: . . . [p]rotect witnesses from harassment or undue embarrassment.” KRE

611(a)(3). Here, we find no abuse of discretion. Under KRE 401, all evidence

admitted must be relevant evidence. We find nothing relevant about Dr. Berla’s

divorce which tends to make the existence of misandry more probable and,

therefore, the family court did not err in classifying this line of questioning as

harassment. See KRE 401; KRE 611. No abuse occurred in the court’s exclusion

of Jason’s attempt to leverage Dr. Berla’s personal history so as to scuttle her

professional conclusions. We do not find improper the family court’s conclusion

that this attempted line of questioning was harassing, given these circumstances.

                We find no abuse of discretion.

Family Court’s Order Denying Modification of the Timesharing Schedule

                A family court’s authority to modify a timesharing schedule is

statutory. KRS 403.320(3). Under this statute, “The court may modify an order

granting or denying visitation rights whenever modification would serve the best



3
    Kentucky Rules of Evidence.



                                           -6-
interests of the child; but the court shall not restrict a parent’s visitation rights

unless it finds that the visitation would endanger seriously the child’s physical,

mental, moral, or emotional health.” Id. The Kentucky Supreme Court noted the

terms “visitation” and “timesharing” are interchangeable and carry the same

meaning. Layman v. Bohanon, 599 S.W.3d 423, 429 (Ky. 2020) (citing Anderson

v. Johnson, 350 S.W.3d 453, 455 n.1 (Ky. 2011) (citing Pennington v. Marcum,

266 S.W.3d 759, 765 (Ky. 2008))).

              A family court enjoys broad discretion when considering whether and

to what extent to modify a timesharing schedule. Pennington, 266 S.W.3d at 769.

Consequently, appellate courts “only reverse a [family] court’s determinations as

to visitation if they constitute a manifest abuse of discretion, or were clearly

erroneous in light of the facts and circumstances of the case.” Drury v. Drury, 32

S.W.3d 521, 525 (Ky. App. 2000). “Due regard shall be given to the opportunity

of the [family] court to judge the credibility of the witnesses.” Humphrey v.

Humphrey, 326 S.W.3d 460, 463 (Ky. App. 2010) (citing Murphy v. Murphy, 272

S.W.3d 864 (Ky. App. 2008)).

              There is no suggestion the children’s health was ever in serious

danger; therefore, the applicable standard requires “reasonable timesharing . . . in

the best interests of the children . . . .” Layman, 599 S.W.3d at 431-32.




                                            -7-
             On review, we “consider whether the family court properly found that

the arrangement was in the best interests of the children.” Id. at 432. That is, the

family court’s ruling will be affirmed as properly finding the current schedule is in

the children’s best interests unless Jason can direct us to evidence sufficiently

compelling to convince this reviewing Court of the contrary. We considered

Jason’s arguments and reviewed to record where he has directed this Court and

conclude the family court’s order denying modification is proper.

             In Layman, the Supreme Court concluded “the family court’s . . .

amended [timesharing] order discussed relevant factors that support the

modification . . . .” Id. at 433. Here, too, the family court’s order denying

modification appropriately discussed the relevant factors. The family court’s order

addressed the parties’ lack of progress in co-parenting therapy, Jason’s unseemly

behavior, and his lack of appropriate cooperation. When the family court reached

conclusions about Jason that did not support his motion, it was not abusing

discretion but simply carrying out the charge imposed upon family courts by KRS

403.320(3) to weigh the evidence and make conclusions on the credibility of

witnesses. See KRS 403.320(3); Humphrey, 326 S.W.3d at 463.

             Furthermore, the family court’s requirement that Jason and Melissa

complete co-parenting therapy sessions easily falls within the court’s discretion.

Its conclusion that co-parenting therapy is in the best interest of the children cannot


                                          -8-
be classified as an abuse of discretion. Thus, just as in Layman, “[w]e believe that,

in this case, the factors listed in the family court’s order[] are sufficient to satisfy

the best interests of the children standard.” Layman, 599 S.W.3d at 433.

                                    CONCLUSION

             For the foregoing reasons, we affirm the Bullitt Family Court’s April

8, 2021 order denying Appellant’s motion to modify his timesharing schedule.

             ALL CONCUR.



 BRIEF FOR APPELLANT:                        BRIEF FOR APPELLEE:

 Wallace N. Rogers                           Tammy R. Baker
 Louisville, Kentucky                        Shepherdsville, Kentucky




                                           -9-